Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McEntire et al. (USPGPub 20160339144).
Regarding claim 1 and 5-13 McEntire teaches forming a silicon oxynitride material with improved wear resistance (abstract, claim 1, [0070] [0194]). It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not 
Regarding claim 2, it is noted that claim 2 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  However, McEntire does teaches the uses of a slurry containing nitrogen [0008] and further teaches that the use of alumina and yttria as dopants are known in the prior art [0063] and the slurry is milled [0222] [0230] and allowed to dry.

Regarding claim 14, McEntire teaches that the inventive concept relates to “articulation devices in the …. hip…” [0076].
Regarding claim 15, McEntire teaches specifically coating the “modular acetabular head” [0117], otherwise known as the femoral head.
Regarding claim 16, although McEntire does not state the extent to which his improved wear resistance would be provided, the prior art of McEntire uses silicon nitride base materials as described above, with the same additives to the slurry as described above, using the same milling processes as described above, and drying the material as described above, to form the same silicon oxynitride material as described and even to form the same bodily replacement parts as described above.  The longevity of the device is derived from these variables and as such the prior art device would reasonably provide the same level of longevity as the current application, even without that property being mentioned in the prior art.    The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).  If there is a step or element of the currently claimed invention that provides the proposed increase in longevity that is not currently present in the claim, it is incumbent upon the applicant to provide that processing step or element in the claim itself.
Regarding claims 17-18, although McEntire does not state that his invention protects a counter surface, the prior art of McEntire uses silicon nitride base materials as described above, with the same additives to the slurry as described above, using the same milling processes as described above, and drying the material as described above, to form the same silicon oxynitride material as described and even to form the same bodily replacement parts as described above.  The protection level of the surface is derived from these variables and as such the prior art device would reasonably provide the same level of protection as the current application, even without that property being mentioned in the prior art.    The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).  If there is a step or element of the currently claimed invention that provides the proposed protection that is not currently present in the claim, it is incumbent upon the applicant to provide that processing step or element in the claim itself.  Further it should be noted that although this claim is not actively claiming “protecting” which would be a method step, if the claims were treated as having that scope then the claims would be considered to be “product-by-process” claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The product in this case is the same as that of the current claims and as such is as capable of protecting a counter surface as the current claims.  It is further noted that claim 18, further defines the counter surface. However, the prior art is as capable of protecting any counter surface as well as the current claims regardless of what it is.  As claimed, the counter surface is not part of the silicon oxynitride product but is instead acted upon by the silicon oxynitride surface using a protection method.  As such, the type of counter surface is not given patentable weight so long as the prior art is at least capable of the same protection as described above.
Regarding claim 19, McEntire teaches that spectroscopy shows the presence of silica glass in the surface of the product of McEntire wherein if said glass were removed, defects or pits would reasonably be present.  
Regarding claim 20, McEntire teaches two embodiments wherein a first embodiment favors amine functional groups based on nitrogen treatment and a second favoring silanol functional groups based on the reaction of oxides with water [0127][0137], wherein the outcome of this favoring would be the same in the current application as in the prior art.
Response to Arguments
	Regarding the applicants arguments, while the applicant reasonably argues that the overall effect of “hydrothermal reactions  between non-oxide ceramics and their environment is mainly driven by oxidation”, the applicant fails to acknowledge that the prior art specifically teaches an oxidation process on a non-oxide ceramic as described above.  As such, it is not apparent why hydrothermal oxidation causes the favoring of specific bond types as claimed in claim 1 but the prior art oxidation process which uses the same chemical mechanism for modification does not.  To the contrary, the applicants’ arguments would seemingly support the rejection put forth by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717